 

Exhibit 10.2

 

Form of Director Award

 

SOUTHEASTERN BANK FINANCIAL CORPORATION

2006 Long-Term Incentive Plan

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT, (this “Agreement”), dated as of March 19,
2014 (the “Date of Grant”), is made by and between Southeastern Bank Financial
Corporation, a Georgia corporation (the “Company”), and ______________________
(the “Grantee”).

 

WHEREAS, the Company has adopted the Southeastern Bank Financial Corporation
2006 Long-Term Incentive Plan, as amended (the “Plan”), pursuant to which the
Company may grant Restricted Stock;

 

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.          Grant of Restricted Stock Award

 

(a)       Grant of Restricted Stock. The Company hereby grants to the
Grantee_______ shares (the “Shares”) of Restricted Stock (the “Award”) on the
terms and conditions set forth in this Agreement and as otherwise provided in
the Plan.

 

(b)       Incorporation of Plan; Capitalized Terms. The provisions of the Plan
are hereby incorporated herein by reference. Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan. The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations thereunder, and its decision shall be binding
and conclusive upon the Grantee and his/her legal representative in respect of
any questions arising under the Plan or this Agreement.

 

Section 2.          Terms and Conditions of Award

 

(a)       Ownership of Shares. Subject to the restrictions set forth in the Plan
and this Agreement, the Grantee shall possess all incidents of ownership of the
Shares of Restricted Stock, and subject to Section 2(b), the right to receive
dividends with respect to such Shares of Restricted Stock (but only to the
extent declared and paid to holders of Common Stock by the Company in its sole
discretion), provided, however, that any such dividends shall be treated, to the
extent required by Applicable Law, as additional compensation for tax purposes
if paid on Restricted Stock.

 

 

 

 

(b)        Dividends. Any dividends with respect to Restricted Stock (whether
such dividends are paid in cash, stock or other property) (i) shall be subject
to the same restrictions (including the risk of forfeiture) as the Restricted
Stock with regard to which they are issued; (ii) shall herein be encompassed
within the term “Restricted Stock”; (iii) may be held by the Company for the
Grantee prior to vesting; and (iv) if so held by the Company, shall be paid or
otherwise released to the Grantee, without interest, promptly after the vesting
of the Restricted Stock with regard to which they were issued.

 

(c)        Restrictions. The Restricted Stock and any interest therein, may not
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, during the Restricted
Period. Any attempt to dispose of any Restricted Stock in contravention of the
above restriction shall be null and void and without effect.

 

(d)        Certificate; Book Entry Form; Legend. The Company shall issue the
Shares of Restricted Stock either (i) in certificate form or (ii) in book entry
form; registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award. Prior to the lapse of any outstanding restrictions relating to the
Shares, any certificate issued representing the Shares shall be inscribed with
the following legend:

 

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Southeastern Bank Financial
Corporation 2006 Long-Term Incentive Plan, as amended, and an agreement entered
into between the registered owner and the Company. Any attempt to dispose of
these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, shall be null and void
and without effect.”

 

(e)        Lapse of Restrictions. Subject to Section 2(f) below, the Shares of
Restricted Stock shall vest and become non-forfeitable as follows:

 

_______ shares granted by this Award will vest on February 1, 2015.

_______ shares granted by this Award will vest on February 1, 2016.

_______ shares granted by this Award will vest on February 1, 2017.

 

In the event of a Change in Control (as defined in the Plan), the Shares shall
vest on an accelerated basis in accordance with Section 12 of the Plan.

 

Upon the lapse of restrictions relating to any Shares of Restricted Stock, the
Company shall, as applicable, either remove the notations on any such Shares of
Restricted Stock issued in book-entry form or deliver to the Grantee or the
Grantee’s personal representative a stock certificate representing a number of
Shares of Common Stock, free of the restrictive legend described in Section
2(d), equal to the number of Shares of Restricted Stock with respect to which
such restrictions have lapsed.

 

2

 

 

(f)        Termination of Service. In the event of the termination of the
Grantee’s service as a director with the Company or any affiliate for any reason
prior to the lapsing of restrictions in accordance with Section 2(e) with
respect to any portion of the Restricted Stock granted hereunder, such portion
of the Restricted Stock shall be automatically forfeited by the Grantee as of
the date of termination.

 

Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall thereafter have any further rights of interest in
such forfeited Shares.

 

(g)        Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:

 

(i)        In the event of certain changes in corporate capitalization and other
similar events, as described in Section 5.3(a), Shares subject to the Award
shall be subject to adjustment in accordance with Section 5.3(a).

 

(ii)       In the event the Company is a party to a merger or other
reorganization, Shares subject to the Award also shall be subject to adjustment
in accordance with Section 5.3(c) of the Plan.

 

(h)        Section 83(b) Election. The Grantee hereby acknowledges that, with
the consent of the Committee, he or she may file an election pursuant to Section
83(b) of the Code to be taxed currently on the fair market value of the Shares
of Restricted Stock (less any purchase price paid for the Shares), provided that
such election must be filed with the Internal Revenue Service no later than
thirty (30) days after the grant of such Restricted Stock. The Grantee will seek
the advice of his or her own tax advisors as to the advisability of making such
a Section 83(b) election, the potential consequences of making such an election,
the requirements for making such an election, and the other tax consequences of
the Restricted Stock award under federal, state, and any other laws that may be
applicable. The Company and its affiliates and agents have not and are not
providing any tax advice to the Grantee.

 

(i)        Share Custodian. The issuance of any certificate(s) evidencing the
Shares of Restricted Stock shall be delivered to the Secretary of the Company or
such other agent of the Company as may be designated by the Committee (the
“Share Custodian”). Grantee hereby irrevocably appoints the Share Custodian, and
any successor thereto, as the true and lawful attorney-in-fact of the Grantee
with full power and authority to execute any stock transfer power or other
instrument necessary to transfer any Shares of Restricted Stock to the Company
in accordance with this Award, in the name, place, and stead of the Grantee. The
term of such appointment shall commence on the Date of Grant of this Award and
shall continue until the last of the Shares of Restricted Stock are delivered to
the Grantee as vested Shares or are returned to the Company as forfeited Shares,
as provided by the applicable terms of this Award.

 

3

 

 

Section 3.           Miscellaneous

 

(a)        Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company to
both the Chief Operating Officer and the General Counsel of the Company at the
principal office of the Company and, in the case of the Grantee, to the
Grantee’s address appearing on the books of the Company or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.

 

(b)        No Right to Continued Service. Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the service of
the Company or any affiliate, which is hereby expressly reserved, to remove,
terminate or discharge the Grantee at any time for any reason whatsoever, with
or without Cause and with or without advance notice.

 

(c)        Bound by Plan. By signing this Agreement, the Grantee acknowledges
that he/she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

 

(d)        Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

(e)        Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.

 

(f)        Invalid Provision. The invalidity or unenforceability of any
particular provision thereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

(g)        Modifications. No change, modification or waiver of any provision of
this Agreement shall be valid unless the same is in writing and signed by the
parties hereto.

 

(h)        Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein supersede all prior communications,
representations and negotiations in respect thereto.

 

(i)        Governing Law. This Agreement and the rights of the Grantee hereunder
shall be construed and determined in accordance with the laws of the State of
Georgia.

 

(j)        Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

(k)        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

4

 

 

By Grantee’s signature and the signature of the Company’s representative below,
this Agreement shall be deemed to have been executed and delivered by the
parties hereto as of the Date of Grant.

              SOUTHEASTERN BANK FINANCIAL CORPORATION             By:           
    Its:                                       Signature:                     
Printed Name:   

 

5

 

